DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed October 15, 2021, with respect to claim 9 have been fully considered and are persuasive.  The 112 rejection of July 15, 2021 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed October 15, 2021 have been fully considered but they are not persuasive.	Regarding Claim 16, applicant asserts that Lee does not disclose “selectively etching a portion of the nitride material” since the patterning of Fig. 17 does not disclose that 5 is selectively etched with a greater effect than a second surface or material as defined in the instant application.  However, under this definition and under broadest reasonable interpretation (BRI) 5 may be considered selectively etched in comparison to substrate 1 which is not etched.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2020/0127002).	Claim 19, Park discloses (Figs. 15A, 16-29) a method for reducing interfacial SiON in 3D NAND devices, the method comprising: 	forming a plurality of alternating layers of a nitride material (310, first sacrificial film may be silicon oxynitride, Para [0110]) and an oxide material (310, first sacrificial film may include silicon oxynitride, which under BRI may be considered an oxide material since it contains oxygen, Para [0110]),  by a cycle comprising: 	depositing a nitride material layer (bottommost 310, first sacrificial film may include silicon oxynitride, Para [0110]); 	depositing a first layer of silicon material (320, second sacrificial film, may be polysilicon, Para [0111]) directly on the nitride material layer (320 is directly on bottommost 310); 	depositing an oxide material layer (310, first sacrificial film may include silicon oxynitride, which under BRI may be considered an oxide material since it contains oxygen, Para [0110]),  directly on the first layer of silicon material (310 is directly on 320); and 	depositing a second layer of silicon material (330, third sacrificial film, may be silicon oxide, which under BRI may be considered a silicon layer as it contains silicon, Para [0112])  directly on the oxide material layer (330 is directly on 320); 	repeating the cycle to form a predetermined number of layers (cycle is repeated to form stack of layer MSp); and	forming a 3D NAND device (for a 3D memory device, Para [0005]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0127002) in view of Lee (US 2015/0294980) in view of Tang (US 2017/0317194).
	Claim 1, Park discloses (Figs. 15A, 16-29) a method of forming a 3D NAND device, the method comprising: 	depositing a layer of an oxide material (bottommost 310, first sacrificial film may include silicon oxynitride, which under BRI may be considered an oxide material since it contains oxygen, Para [0110]), a first silicon layer (320, second sacrificial film, may be polysilicon, Para [0111]) directly on the oxide material (320 formed directly on 310), a nitride material (310, first sacrificial film may be silicon oxynitride, Para [0110]) directly on the first silicon layer (310 is directly under 320), and a second silicon layer (330, third sacrificial film, may be silicon oxide, which under BRI may be considered a silicon layer as it contains silicon, Para [0112]) directly on the nitride material (330 is directly on 310); 	repeating deposition of the oxide material, the first silicon layer, the nitride material and the second silicon layer to deposit a plurality of alternating layers of the nitride material and the oxide material separated by a silicon layer (310/320/310/330 are repeatedly stacked to form mold structure MSp); H1, first hole, Para [0113]) with a width through the plurality of alternating layers to form an exposed surface of the plurality of alternating layers (H1 exposes side surfaces of MSp); 	selectively etching a portion of the nitride material (Fig. 23, 310 is selectively etched, Para [0134]);	depositing a silicon material (Fig. 18, 120, filling insulating pattern may be silicon oxide, Para [0120]) to fill the memory hole (120 fills H1 of Fig. 17); 	etching a slit (Fig. 20, H2, second hole, Para [0125]) through the plurality of alternating layers (H2 formed through top portions of MSp, Para [0126]); 	removing the nitride material to expose the silicon layers and form a gap (Fig. 23, 310 removed to form third hole H3, Para [0130]); 	removing the silicon layers to expose layers of oxide material (Figs. 26-27, 320 is removed to expose insulating patterns 110 which maybe silicon oxide, Para [0141] – [0142]); and 	depositing a metal gate material (Fig. 28, SSL/WL/GSL, gate electrodes, may be formed of metal, Para [0042], [0144]) to fill the gap between layers of the oxide material (SSL/WL/GSL fill gap between 110s).	Park does not explicitly disclose depositing a blocking oxide layer, a charge trap nitride layer and a gate oxide layer in the memory hole to form a liner on the exposed surface of the plurality of alternating layers; 	However, Lee discloses depositing a blocking layer (Fig. 8, 21, blocking dielectric layer, Para [0062]), a charge trap layer (23, charge trap layer, Para [0062]) and a gate layer (19, high-k dielectric layer, para [0062]) in a memory hole (13, active holes, Para [0059]) to form a liner on the exposed surface of a plurality of alternating layers (19/21/23 form liner on exposed surfaces of sacrificial layers  11 and 9, Para [0058] – [0062]). Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.
	The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a " well-known material that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference.  In re Leshin, 125 USPQ 416 (CCPA 1960). 	Claim 7, Park in view of Lee and Tang discloses the device formed by the method of claim 1.	Lee discloses (Fig. 8) wherein the liner (19/21/23) is substantially conformal to the exposed surface of the plurality of alternating layers (19/21/23 are conformal to exposed surface of 9 and 11).	Claim 15, Park in view of Lee and Tang discloses the device formed by the method of claim 1 Claim 20, Park discloses (Figs. 15A, 16-29) the method of claim 19, wherein forming the 3D NAND device comprises: 	etching a memory hole (Fig. 16, H1, first hole, Para [0113]) through the plurality of alternating layers (H1 is formed through MSp); 	(Fig. 18, 120, filling insulating pattern may be silicon oxide, Para [0120]) to fill the memory hole (120 fills H1 of Fig. 17); and	replacing the nitride material with a metal gate material (Fig. 23, 310 removed to form third hole H3, Para [0130] and in Fig. 28, SSL/WL/GSL, gate electrodes, may be formed of metal, Para [0042], [0144]) replace the 310s).	Park does not explicitly disclose depositing a blocking oxide layer, a charge trap nitride layer and a gate oxide layer in the memory hole.	However, Lee discloses depositing a blocking layer (Fig. 8, 21, blocking dielectric layer, Para [0062]), a charge trap layer (23, charge trap layer, Para [0062]) and a gate layer (19, high-k dielectric layer, para [0062]) in a memory hole (13, active holes, Para [0059]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the active pillar linings of Lee as they are part of a memory device capable of reducing the coupling effect between gate electrodes (Lee, Para [0004]).	Park in view of Lee does not explicitly disclose a blocking oxide layer, a charge trap nitride layer, and a gate oxide layer.	However, Tang discloses a NAND memory with blocking oxide, a silicon nitride charge trapping layer, and aluminum oxide high-k liner.  (Para [0016]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Tang, including the specific material of the blocking layer, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a " well-known material that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference.  In re Leshin, 125 USPQ 416 (CCPA 1960). 	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0127002) in view of Lee (US 2015/0294980) in view of Tang (US 2017/0317194) in further view of Nozawa (US 2016/0190154).	Claim 2, Park in view of Lee and Tang discloses the method of claim 1.	Park in view of Lee and Tang does not explicitly disclose wherein the plurality of alternating layers are deposited by chemical vapor deposition.	However, Nozawa disclose depositing a plurality of alternating stack using chemical vapor deposition (Para [0061]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the deposition method of Nozawa as it is common deposition method for forming sacrificial layers (Nozawa, Para [0061]).	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0127002) in view of Lee (US 2015/0294980) in view of Tang (US 2017/0317194) in further view of Higashitani (US 2013/0130468).	Claim 4, Park in view of Lee and Tang discloses the method of claim 1.	Park in view of Lee and Tang does not explicitly disclose wherein the width of the memory hole is about 70 nm.	However, Higashitani discloses memory holes with a width in the range of 60 to 75 nm (Para [0120]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of memory hole width (result effective at least insofar as the memory hole width affects the density of the overall memory device) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05). 	 Further, the specification contains no disclosure of either the critical nature of the claimed width or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0127002) in view of Lee (US 2015/0294980) in view of Tang (US 2017/0317194) in further view of Le (US Pat. No. 10,079,154).
	Claim 5, Park in view of Lee and Tang discloses the method of claim 1.	Park in view of Lee and Tang does not explicitly disclose wherein selectively etching a portion of the nitride material comprises an atomic layer etching process.	However, Le discloses the selective etching of silicon nitride using an atomic layer etching (Col. 2, lines: 1-30).Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0127002) in view of Lee (US 2015/0294980) in view of Tang (US 2017/0317194) in further view of Noguchi (US 2019/0096904).	Claim 6, Park in view of Lee and Tang discloses the method of claim 1.	Park in view of Lee and Tang does not explicitly disclose wherein the nitride material is etched to remove a depth in a range of about 10% to about 20% of the width of the memory hole.	However, Noguchi disclose (Fig. 7A) where a lateral recess of nitride 142 (lrd, lateral recess distance, Para [0061]) may be in a range of 3 nm to 30 nm and the recess depth may be from 0 to 30 nm (Para [0061]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of lateral thickness (result effective at least insofar as the thickness etched affects the size of the trench formed and size of memory film formed in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05). 	Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0127002) in view of Lee (US 2015/0294980) in view of Tang (US 2017/0317194) in further view of Kano (US 2018/0274101).
	Claim 8, Park in view of Lee and Tang discloses the method of claim 1.	Park in view of Lee and Tang does not explicitly disclose wherein the blocking oxide layer, the charge trap nitride layer and the gate oxide layer are deposited by a spatial atomic layer deposition process.	However, Kano discloses forming thin films using spatial atomic layer deposition (Para [0009] – [0012]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the SALD process of Kano to the formation of the oxide and nitride layers of Park in view of Lee and Tang as it provides a more efficient method for deposition (Kano, Para [0116]).	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0127002) in view of Lee (US 2015/0294980) in view of Tang (US 2017/0317194) in further view of Chiang (US 2018/0269215).
Claim 9, Park in view of Lee and Tang discloses the method of claim 1.	Park in view of Lee and Tang does not explicitly disclose wherein the silicon material is deposited by chemical vapor deposition, epitaxial deposition and/or flowable chemical vapor deposition.	However, Chiang discloses depositing silicon channel material in a memory hole utilizing CVD (Fig. 1C, 114 is a poly silicon deposited using chemical vapour deposition, Para [0036]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the etching method of Le as it is a common process for depositing channel layers (Chiang, Para [0036]).	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0127002) in view of Lee (US 2015/0294980) in view of Tang (US 2017/0317194) in further view of Tsuji (US 2016/0071873).	Claim 10, Park in view of Lee and Tang discloses the method of claim 1.	Park in view of Lee and Tang does not explicitly disclose wherein the nitride material is removed by hot phosphoric acid.	However, Tsuji discloses removing silicon nitride film using hot phosphoric acid (Para [0073]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the hot phosphoric etching method of Tsuji as it allows selective etching silicon nitride film (Tsuji, Para [0073]).	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0127002) in view of Lee (US 2015/0294980) in view of Tang (US 2017/0317194) in further view of Lim (US 2014/0159142).	Claim 11, Park in view of Lee and Tang discloses the method of claim 1.	Park in view of Lee and Tang does not explicitly disclose wherein the silicon layers are removed by potassium hydroxide.	However, Lim disclose using potassium hydroxide as a silicon etchant (Para [0047]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the potassium hydroxide of Lim as a silicon etchants as it is a known etchant for silicon (Lim, Para [0047]).	Claims 3, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0127002) in view of Lee (US 2015/0294980) in view of Tang (US 2017/0317194) in further view of Sharangpani (US 2017/0373079)	Claim 3, Park in view of Lee and Tang the method of claim 1.	Park in view of Lee and Tang does not explicitly disclose wherein a layer of the nitride material has a thickness of about 27 nm, the silicon layer has a thickness of about 3 nm, and a layer of the oxide 32/42 can be oxides, nitrides, or polysilicon layers).	 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of layer thickness (result effective at least insofar as the layer thickness affects the overall size of the memory stack) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 12, Park in view of Lee and Tang discloses the method of claim 1.	Park in view of Lee and Tang does not explicitly disclose further comprising depositing a barrier layer on the layers of oxide material after the silicon layers are removed.	However, Sharangpani discloses (Figs. 7A-9B) depositing a barrier layer (46T, titanium nitride functions as barrier, Para [0115]) on (46T on 32 as shown in Fig. 9B) layers of oxide material (32, insulating layers may be oxides, Para [0064]) after silicon layers (42, sacrificial material may be polysilicon, Para [0066]) are removed (46T formed after 42 removed in Fig. 8).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the barrier layer TiN of Sharangpani to the structure of Park in view of Lee and Tang as it prevents diffusion (Sharangpani, Para [0115]).	Claim 13, Park in view of Lee, Tang and Sharangpani discloses the method of claim 12.46T is formed by ALD, Para [0115]).	Claim 14, Park in view of Lee, Tang and Sharangpani discloses the method of claim 12.	Sharangpani discloses wherein the barrier layer comprises titanium nitride (46T is titanium nitride, Para [0115]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0294980) in view of Tang (US 2017/0317194).
	Claim 16, Lee discloses (Figs. 17-22) a method for increasing cell density in 3D NAND devices, the method comprising: 	etching a memory hole (Fig. 18, 13, active holes, Para [0073]) with a width (13 has a width) through a plurality of alternating layers (5 and 11 alternate) of nitride material (5, first sacrificial layer may be silicon nitride, Para [0072]) and oxide material (11, intergate insulating layer may be silicon oxide, Para [0072]) to form an exposed surface of the plurality of alternating layers (13 exposes side surfaces of 5/11); 	selectively etching a portion of the nitride material (Fig. 18, sidewall of 5 is selectively etched relative to substrate 1 which is not etched, Para [0073]);	depositing a blocking layer (Fig. 19, 21, blocking dielectric layer, Para [0074]),  a charge trap layer (23, charge trap layer, Para [0074]) and a gate layer (25, tunnel dielectric layer, para [0074]) in the memory hole to form a conformal liner on the exposed surface of the plurality of alternating layers (21/23/25 form conformal liner on exposed surfaces of 5 and 11) ;  	depositing a material (27/29/31, first active layer/second active layer/insulation pattern, Para [0074]) to fill the memory hole (27/29/31 fill rest of 13); and 	replacing the nitride material with a metal gate material (Fig. 22, 5 is replaced by LSL/WL/USL conductive lines which may be nickel silicide, Para [0065], [0077]).Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a " well-known material that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference.  In re Leshin, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07.
	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0294980) in view of Tang (US 2017/0317194) in further view of Noguchi (US 2019/0096904).	Claim 17, Lee in view of Tang discloses the method of claim 16.	Lee in view of Tang does not explicitly disclose wherein the nitride material is etched to remove a lateral thickness of material in a range of about 10% to about 20% of the width of the memory hole.	However, Noguchi disclose (Fig. 7A) where a lateral recess of nitride 142 (lrd, lateral recess distance, Para [0061]) may be in a range of 3 nm to 30 nm and the recess depth may be from 0 to 30 nm (Para [0061])..
	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0294980) in view of Tang (US 2017/0317194) in further view of Bouche (US 2017/0263715).	Claim 18, Lee in view of Tang discloses the method of claim 16.	Lee in view of Tang does not explicitly disclose wherein the nitride material is etched to remove a lateral thickness in a range of about 10 nm to about 15 nm.	However, Bouche discloses a process for forming a trench which removes about 5 nm of nitride (Para [0049]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of thickness etched (result effective at least insofar as the thickness etched affects the size of the trench formed and size of memory film formed in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom and it has been held that where patentability is .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/G.G.R/               Examiner, Art Unit 2819                                                                                                                                                                                         /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819